Citation Nr: 1231084	
Decision Date: 09/11/12    Archive Date: 09/19/12

DOCKET NO.  10-17 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for chloracne.

2.  Entitlement to service connection for chloracne.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

K. Polson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1967 to December 1969, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Board notes the RO denied the Veteran's request to reopen his service connection claim for chloracne in a January 2010 rating decision.  As will be discussed in more detail below, the RO received buddy statements in December 2008, within one year of the notice of the July 2008 rating decision; VA found the evidence to be new, but not material.  As this evidence was received within one year of notice of the July 2008 RO rating decision, the Veteran's claim was reconsidered in a February 2009 statement of the case (SOC).  38 C.F.R. § 3.156(b) (2011) (VA regulations provide that new and material evidence received prior to the expiration of the period for appealing a decision will be considered as having been filed in connection with the pending claim); Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011) ("Because § 3.156(b) requires that VA treat new and material evidence as if it was filed in connection with the pending claim, the VA must assess any evidence submitted during the relevant period and make a determination as to whether it constitutes new and material evidence relating to the old claim.").  However, the filing of additional evidence after receipt of notice of an adverse determination does not extend the time limit for initiating or completing an appeal from that determination.  38 C.F.R. § 20.304 (2011).  The Veteran submitted his substantive appeal in September 2009, but it was untimely as to the July 2008 RO rating decision and the February 2009 SOC.  Hence, receipt of the additional evidence did not extend the one year time limit to appeal the July 2008 RO rating decision. 

The United States Court of Appeals for Veterans Claims (Court) has held that the Board is obliged to determine in the first instance whether there is new and material evidence to reopen a claim, regardless of the RO's action.  Barnett v. Brown, 8 Vet. App. 1 (1995).  Accordingly, the Board must also assess whether new and material evidence has been received sufficient to reopen the claim of service connection for chloracne.  Wakeford v. Brown, 8 Vet. App. 237 (1996).

The Veteran's substantive appeal, dated in April 2010 and received by the RO in June 2010, included a request for a hearing before the Board at the RO.  In another substantive appeal, dated in April 2010 and received by the RO in April 2010, the Veteran indicated he did not want a Board hearing.  A Board hearing at the RO was scheduled for July 2011.  The Veteran later withdrew his hearing request in July 2011 by leaving the RO prior to the hearing.  Therefore, the Board will proceed with a decision on the claim for entitlement to service connection for chloracne without a hearing.  See 38 C.F.R. § 20.704(d), (e) (2011).  

The issue of entitlement to service connection for chloracne is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A July 2008 RO rating decision denied the Veteran's claim of entitlement to service connection for chloracne.  The Veteran was notified of this decision and provided with his appellate rights, but did not timely appeal the decision.

2.  Evidence associated with the claims file after the last final denial of service connection for chloracne in July 2008 is neither cumulative nor redundant of the evidence of record at that time and, when considered with the previous evidence of record, raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The July 2008 RO rating decision denying service connection for chloracne is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).
2.  Evidence received since the July 2008 RO rating decision in connection with the Veteran's request to reopen a claim of service connection for chloracne is new and material, and therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought as it pertains to whether to reopen the Veteran's previously denied claim of entitlement to service connection for chloracne.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

II.  Application to Reopen

The Veteran's claim of entitlement to service connection for chloracne was denied by a July 2008 RO rating decision.  The basis for the denial was that the evidence failed to show the Veteran's chloracne occurred in service or manifested to 10 percent disabling within one year from the Veteran's last exposure to an herbicide agent.  The evidence before VA at the time of the July 2008 RO rating decision included the Veteran's service treatment records, VA notes dated in March 2008, a statement from the Veteran's wife dated in June 2008, and treatment records from Dr. C. G. S., dated in January 2008, November 2007, and January 2005. 

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction (AOJ), the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is earlier.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2011).  

In this case, the Veteran timely filed a notice of disagreement (NOD) with the July 2008 RO rating decision, but did not timely file a substantive appeal or a VA Form 9.  New evidence was received by the RO within one year of the July 2008 RO rating decision, but, as discussed above, the receipt of such evidence does not extend the time limit for initiating or completing an appeal from an adverse determination.  See 38 C.F.R. § 20.304 (2011); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011) (VA must evaluate submissions received within the relevant time period to determine if they contain new and material evidence relevant to a pending claim).  Therefore, the July 2008 RO rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2011). 

A finally adjudicated claim of entitlement to service connection may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108 (West 2002); see also Shade v. Shinseki, 24 Vet. App. 110, 113 (2010); Manio v. Derwinski, 1 Vet. App. 140 (1991).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).
Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  Service connection on a direct-incurrence basis generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Newly associated evidence in regard to the Veteran's claim for entitlement to service connection for chloracne includes September 2008 VA primary care notes, indicating the Veteran had acne, but no lesions or rashes were noted, and the Veteran's November 2008 NOD, in which he contended his chloracne began in service due to exposure to agent orange.  In December 2008, the Veteran reported his skin condition was not a pre-existing condition, as he did not have any skin problems prior to serving in the Republic of Vietnam, and the skin condition became a problem while serving in the Republic of Vietnam.  The Veteran reported he thought his skin would clear up on its own, but scaring had already begun before he realized it would not clear up on its own.  He reported he was initially too embarrassed to seek medical treatment, but sought treatment when areas would not heal or became infected, which became more frequent when he began getting lesions on his arms, neck, chest, and back that would not heal.  The Veteran also submitted photographs of himself taken at different points to show he did not have a skin condition prior to service in the Republic of Vietnam, but a skin condition existed after service.  

In December 2008, the Veteran submitted three buddy statements to substantiate his claim.  C. W. met the Veteran in 1968 and saw him in March 1969 before leaving for the Republic of Vietnam, but he did not see the Veteran again until December 1969.  C. W. reported the Veteran had a clear complexion prior to leaving for the Republic of Vietnam, but had developed a bad skin condition with pimples and blackheads on his face and neck by December 1969.  The Veteran told C. W. it was probably the "dusty dirty conditions in [the Republic of Vietnam]."  C. W. reported the Veteran's skin condition did not improve and caused facial scaring.

C. B. met the Veteran in March 1970, when the Veteran already had a bad case of acne.  C. B. reported the Veteran did not have significant scaring on his face or neck, but the acne did not go away.  J. O. had known the Veteran since they were 12 years old, and the Veteran did not have "facial problems" as a teenager.  J. O. reported he saw the Veteran in September 1970, after both he and the Veteran returned from service in the Republic of Vietnam; J. O. noticed distinct changes in the Veteran's appearance.  J. O. reported the Veteran's face changed over the years, as pimples and blackheads formed. 

The evidence associated with the claims file since the July 2008 RO rating decision in regard to the Veteran's claim for entitlement to service connection for chloracne is new evidence because it was not associated with the claims file at the time of the prior final denial.  See 38 C.F.R. § 3.156(a) (2011).

This newly associated evidence is material because it goes to an element needed to substantiate the Veteran's claim, i.e., the evidence indicates symptoms of chloracne may have manifested within one year after the date of the Veteran's last exposure to an herbicide agent during active service.  See 38 C.F.R. § 3.156(a) (2011).  Therefore, the new evidence raises a reasonable possibility of substantiating his claim.  

Accordingly, the Veteran's claim for entitlement to service connection for chloracne is reopened.





ORDER

New and material evidence having been received, the claim of service connection for chloracne is reopened; to this extent only, the claim is granted.


REMAND

The Veteran contends he has had a skin condition since active service, and he has been diagnosed with chloracne.  To date, the Veteran has not been afforded a VA examination for his skin condition, although in his February 2010 NOD, the Veteran requested a VA examination to help support his claim.

Under 38 U.S.C.A. § 5103A(d)(2) (West 2002), VA must provide a medical examination and/or obtain a medical opinion when there is:  (1) competent evidence the Veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing the Veteran suffered an event, injury, or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In January 2008, Dr. C. G. S. diagnosed the Veteran with chloracne and noted the Veteran's exposure to agent orange while serving in the Republic of Vietnam could "easily be causative of his chloracne."  VA treatment notes dated in March 2008 and September 2008 indicate the Veteran has acne.  In September 2008, a VA nurse practitioner noted the Veteran had acne and the plan was a dermatology consult; however, there is no indication in the claims file a dermatology consult was completed.  In December 2008, the Veteran reported he has had a skin condition since service.  Additionally, the Veteran submitted buddy statements to substantiate his claim of a skin condition since service, two of which reported the Veteran did not have a skin condition before serving in the Republic of Vietnam, but had a skin condition after service.  

Lay persons are competent to report on symptoms, observations, and information provided by physicians.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (lay evidence is competent if it describes symptoms that support a later diagnosis); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of section 38 C.F.R. § 3.307(a)(6) (2011) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2011).  An "herbicide agent" is a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 C.F.R. § 3.307(a)(6)(i) (2011).  A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish the Veteran was not exposed to any such agent during service.  38 C.F.R. § 3.307(a)(6)(iii) (2011).

"Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2011).  According to the VA Adjudication Procedure Manual, M21-1MR, part IV, subpart ii, ch. 2, section C, 10,b. (hereinafter "M21-1MR"), "service in the Republic of Vietnam" means service in the Republic of Vietnam or its inland waterways, or service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  Service in the Republic of Vietnam under 38 C.F.R. § 3.307(a)(6)(iii) (2011) requires the service member's presence at some point on the landmass or the inland waters of the Republic of Vietnam.  Haas v. Peake, 525 F.3d 1168, 1197 (Fed. Cir. 2008); see also VAOPGCPREC 7-93 (1993) (holding that service in the Republic of Vietnam does not include service of a Vietnam-era Veteran whose only contact with the Republic of Vietnam was flying high-altitude missions in Vietnamese airspace); VAOPGCPREC 27-97, 62 Fed. Reg. 63,604 (1997) (holding that mere service on a deep-water naval vessel in waters off shore of the Republic of Vietnam is not qualifying service in the Republic of Vietnam). 

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, chloracne or other acneform diseases consistent with chloracne shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) (2011) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) (2011) are also satisfied.  38 C.F.R. § 3.309(e) (2011).  Chloracne or other acneform disease consistent with chloracne must have become manifest to a degree of 10 percent or more within one year after the last date on which the Veteran was exposed to a herbicide agent during active service.  38 C.F.R. § 3.307(a)(6)(ii) (2011).  

The Veteran served in the Republic of Vietnam between January 9, 1962 and May 7, 1975, and therefore, is presumed to have been exposed to an herbicide agent.  See 38 C.F.R. § 3.307(a)(6)(i), (iii) (2011).  The Veteran has been diagnosed with chloracne, and Dr. C. G. S. has indicated agent orange exposure could have easily caused the Veteran's chloracne.  The Veteran has contended he has had a skin condition since service and has submitted buddy statements to substantiate his claim that he may have developed his skin condition during service.  However, neither the Veteran nor the buddy statements are competent to attribute the Veteran's current chloracne to a chronic disability incurred in service, including exposure to an herbicide agent during service.  An opinion has not been offered as to whether the Veteran's chloracne manifested to a degree of 10 percent or more disabling within one year from the last date on which the Veteran was exposed to an herbicide agent during active service.  See 38 C.F.R. § 3.307(a)(6)(ii) (2011).  As such, the Board finds there is insufficient medical evidence to make a decision, and the claim must be remanded for the Veteran to be afforded a VA medical examination.

The Board notes, once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate exam or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Since the claims file is being returned, it should be updated to include VA treatment records compiled since September 2008.  See 38 C.F.R. § 3.159(c)(2) (2011); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  In addition, the Board notes VA is required to conduct an accurate and descriptive medical examination based on the complete medical record.  38 C.F.R. §§ 4.1, 4.2 (2011); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain all VA medical records pertaining to the Veteran dated since September 2008.  

2.  Thereafter, the Veteran should be afforded an appropriate VA examination to determine the nature, onset, and etiology of any skin condition found to be present, to include chloracne.  The claims file should be made available to the examiner for review before the examination.  The examiner should note in the examination report that the claims file and the remand have been reviewed.  All tests and studies deemed necessary by the examiner should be performed.  Based on the examination and a review of the claims file, the examiner is requested to offer an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that any skin condition found to be present, to include chloracne, is etiologically related to any incident of the Veteran's active service, to include exposure to any herbicide agent, including agent orange, and whether any skin condition found to be present, to include chloracne, manifested to a degree of 10 percent or more disabling within a year after the last date on which the Veteran was exposed to any herbicide agent, including agent orange, during active service.  The examiner should set forth a complete rationale for all opinions expressed and conclusions reached in a legible report.

3.  Thereafter, re-adjudicate the Veteran's claim.  If the benefit sought on appeal is not granted, issue the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


